Citation Nr: 0935936	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs 
death compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant's deceased husband is reported to have had 
active service during World War II.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO determined that new and material evidence had not been 
received to show the appellant's husband had rendered valid 
military service in the service of the Armed Forces of the 
United States.  The appellant's disagreement with that 
decision led to this appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

REMAND

A preliminary review of the record shows that in a letter 
dated in November 1949 the VA Director, Dependents and 
Beneficiaries Claims Service notified the appellant that an 
award of death compensation had been made to her based on her 
husband's death having been due to service with the award 
effective in February 1949.  

At the time of the award of death compensation benefits, the 
claims file included February 1947 affidavits from C.T and 
E.T., each stating he had served with the appellant's husband 
in the 3rd Bn 13th Infantry, 11th Div, Philippine Army up to 
the date in late December 1941 on which the appellant's 
husband was shot to death by the enemy during an encounter 
against the Japanese.  There was also of record a VAB Form 32 
dated in August 1948.  In addition, there was a VA Form 3101 
with a U.S. Army determination regarding service, which was 
dated in August 1948; it identifies the appellant's husband's 
unit as 3rd Bn 13th Inf 11th Div, Philippine Army and his dates 
of service from mid-December 1941 to his death in late 
December 1941.  Attached to that was a February 1949 RO 
certification that 3rd Bn 13th Inf was identified in the list 
of Philippine Army Units in the service of the Armed Forces 
of the United States under 11th (Reserve) Division, 
Philippine Army.  

The record also included a VAB Form 32 dated in February 1949 
and a VAPI Form 37 dated in February 1949.  There was also a 
VA Form 3101 with a U.S. Army February 1949 re-determination 
regarding service; it identifies the appellant's husband's 
unit as 3rd Bn 13th Inf 11th Div, Philippine Army, and 
identifies his date of entry into active service as 
November 1941 and his date of death in late December 1941.  

In affidavits dated in April 1949, V.T., who reported he 
served with the appellant's husband in Co I, 3rd Bn, 13th Inf, 
11th Div, and E.H., who also reported he served with the 
appellant's husband in Co I, stated they were with him when 
he was fatally wounded in late December 1941.  

In a re-determination dated in March 1951 reported on a VA 
Form 3101, the U.S. Army stated that the appellant's husband 
had no recognized guerilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  

In a letter dated in October 1951, the VA Dependents and 
Beneficiaries Claims Service Director notified the appellant 
that her award of death compensation had been terminated for 
the reason that the Department of the Army had reported that 
her husband had no recognized guerrilla service nor any 
service that could be considered as service in the armed 
forces of the United States.  The appellant did not appeal.  

Evidence added to the record since October 1951 includes 
AGNR2, Certification from the Office of the Adjutant General 
of the Armed Forced of the Philippines, dated in 
January 2005, which states that the appellant's husband's 
unit was 2nd Bn, 13th Inf, 11th Div and that he was in 
beleaguered status from mid-December 1941 to his death in 
late December 1941.  On a PVAO-4 dated in March 2005, the 
Philippine Veterans Affairs Office certified that the 
appellant's husband was a veteran of World War II/Philippine 
Revolution who served with 2nd Bn, 13th Inf, 11th Div.  Also, 
AGNR2, Certification from the Office of the Adjutant General 
of the Armed Forced of the Philippines, dated in July 2005 
states the appellant's husband, formerly with 3rd Bn, 13th 
Inf, 11th Div while a member of the Commonwealth Army of the 
Philippines in the service of the USAFFE/FRLA, was paid 
certain amounts and was beleaguered from mid December 1941 to 
his death in late December 1941.  

In addition, there has been received an authenticated photo 
copy of a document dated in May 1948 from Headquarters, 
Philippine - Ryukyuk Command, Recovered Personnel Division, 
titled Determination of Status of Deceased Individual Under 
Missing Persons Act.  It refers to having relied on evidence 
on file for purposes of the Missing Persons Act in the case 
of the appellant's husband.  It identifies his organization 
as 3d Bn, 13th Inf, 11th Div, Army of the Philippines and 
states that he was a member of the Army of the Philippines 
ordered into the service of the Armed Forces of the United 
States and that he was in beleaguered status from mid 
December 1941 to late December 1941 and his death was 
incurred in line of duty.  

In July 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that in accordance 
with VA's 38 U.S.C. § 5103A duty to assist, where a claimant 
submits new evidence subsequent to a verification of service, 
that evidence must be submitted and considered in connection 
with a new request for verification of service from the 
service department pursuant to 38 C.F.R. § 3.203(c).  
Capellan v. Peake, 539 F.3d 1373, 1382 (2008).  The Federal 
Circuit stated specifically that 38 C.F.R. § 3.203 requires 
that military service be determined based on all relevant 
evidence, with due application of the duty to assist in 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the statutory 
and regulatory requirements to consider all information and 
lay evidence of record pursuant to 38 U.S.C.A. § 5107(b).  
Id.  

In this case, there is no indication that the RO has 
submitted to the Service Department (via the National 
Personnel Records Center (NPRC)), any of the evidence 
pertaining to service of the appellant's husband that has 
been added to the since October 1951.  (NPRC is part of the 
United States National Archives and Records Administration, 
and receives and stores records of various types concerning 
persons who served in the Armed Forces.)  In view of the 
holding of the Federal Circuit in Capellan, the Board finds 
that remand is required.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on her part is required.  (Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)  Accordingly, this case is REMANDED for the 
following action:

Contact NPRC with a new request for a 
determination whether the appellant's 
husband had qualifying service.  
Provide NPRC all information pertaining 
to his service that has been added to 
the record since October 1951.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



